 1   LAW OFFICE OF STEWART KATZ
     STEWART KATZ, State Bar #127425
 2
     555 University Avenue, Suite 270
 3   Sacramento, California 95825
     Telephone: (916) 444-5678
 4
     Attorney for Plaintiffs
 5
     ROBERT AUGUSTINE, individually and as successor in interest to
 6   LOGAN AUGUSTINE, Deceased; TIFFANY AUGUSTINE, individually
     and as successor in interest to LOGAN AUGUSTINE, Deceased
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10
11   ROBERT AUGUSTINE, individually and as                NO. 2:17-cv-02605-WBS-AC
     successor in interest to LOGAN
12   AUGUSTINE, Deceased; TIFFANY                         ORDER GRANTING
13   AUGUSTINE, individually and as successor             DISMISSALWITH PREJUDICE
     in interest to LOGAN AUGUSTINE,
14   Deceased,
15                  Plaintiffs,

16          vs.

17   COUNTY OF SACRAMENTO; JAMES
18   SCHAEFERS; JOSEPH CAMPOY; and
     DOES 1 through 5, inclusive,
19
                    Defendants.
20
     _________________________________/
21
22          Having reviewed the Stipulation of the parties and good cause appearing, IT IS
23   HEREBY ORDERED that the above-captioned action is dismissed with prejudice. Each
24   party is to bear its/their own fees and costs, including all attorneys’ fees.
25          Dated: July 26, 2019
26
27
28




     [PROPOSED] ORDERGRANTING DISMISSAL WITH PREJUDICE                                1
